Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on July 28, 2022.  These drawings are not approved.  The replacement drawings failed to correct the issues with Figures 2B, 3A, and 3B.
The drawings are objected to under 37 CFR 1.84(h)(5) because Figures 2B, 3A, and 3B show(s) modified forms of construction in the same view.  Figures 2B and 3A show multiple views with distinct elements.  Figure 3B has brackets that encompass only half of the views such that it would seem that two separate figures are being illustrated.  In addition, the lines of the new drawings are faint.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction; see Rule 84(l).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, on line 3, the language “or nearly parallel” is terminology of relative degree that it not adequately described in the specification or clearly understood in the relevant prior art.  In other words, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 3, 13, 16, and 17 are considered indefinite because it depends from claim 2 that is considered to be indefinite.
Regarding claim 4, on line 3, the language “or nearly orthogonal” is considered to be indefinite because the scope of this language is not clearly understood.  Claims 6-11 and 15 are considered to be indefinite because they depend directly or indirectly from intervening claim 4.  
Regarding claim 6, on line 3, the language “or adapted to circulation” is not understood.
Regarding claims 12 and 14, the terminology “or nearly orthogonal”, “or nearly disk shaped” or “or nearly parallel” is utilized that also renders these claims indefinite for the reasons explained earlier.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 12, and 16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kapral (US 3,313,289), or alternatively, are rejected under 35 U.S.C. 103 as being unpatentable over Kapral (US 3,313,289) in view of Piranda (US 8,834,979).  Kapral anticipates the claim language where:
The implantable chamber as claimed is the implant chamber (10) of Kapral (see Figures 1-4);
The inner space as claimed is the hollow chamber of Kapral (see column 2, line 2);
The semi-permeable membranes as claimed are membranes (28) and (30) of Kapral that are described as permeable only to some materials (see column 2, lines 1-27);
The washers as claimed are the washers (16) and (18) of Kapral, and
Even though there is a ring (14) between the membranes (28, 30), the tightly clipped to each other feature as claimed is provided by clips (20) and (22) that are described on column 2, lines 15-27 of Kapral.
Alternatively, one can interpret the claims such that the claims preclude any other element between the semi-permeable membranes.  Piranda teaches that it was known to the same art of endeavor to seal membranes (131, 132) to each other outside of the protuberances; see Figures 1-2 and column 3, lines 40-45.  Therefore, it is the Examiner’s position that it would have been considered obvious to directly seal the membranes (28, 30) to each other as an additional way to prevent unwanted fluid exchange between the hollow chamber and the adjacent tissue.
                
    PNG
    media_image1.png
    573
    444
    media_image1.png
    Greyscale

Regarding claim 2, the intermediate washer as claimed is the ring (14) of Kapral.
Regarding claim 3, the protrusions as claimed are the tubes (24) and (26) of Kapral.
Regarding claim 12, “the intermediate washer” as claimed lacks antecedent basis from claim 1 so it is not given patentable weight.  Nonetheless, one is provided in the form of ring (14) of Kapral.
Regarding claim 16, the protrusions on both sides are the tubes (24, 26) that protrude from both sides, the inside and the outside.
Claim 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kapral and Piranda, further in view of Brauker et al (US 5,314,471; hereafter referred to as BR) or Clark, Jr. (US 6,343,225; hereafter referred to as CK).
Kapral meets or renders obvious the claim language as explained in the Section 102/103 rejection but does not disclose sealing components disposed between the washers and membranes as claimed.  BR (see Figures 2-9 and column 6, lines 29-60) or CK (see Figure 1 and column 6, lines 30-67), from the same art of endeavor, teaches that it was known to the art to utilize sealing components in the form of rings between membranes and adjacent components.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize a sealing component or ring between the washers and membranes of Kapral to provide a larger hollow space when needed for the particular application.  Furthermore, the combining of the prior art elements would yield a predictable result being that all the elements involved are simple structural elements.
Allowable Subject Matter
Claims 4, 6-11, 15, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PREBILIC whose telephone number is (571)272-4758. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at telephone number 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PAUL B PREBILIC/Primary Examiner, Art Unit 3774